Exhibit 10.1

Redactions with respect to certain portions hereof denoted with “***”

COLLABORATION AGREEMENT

This Collaboration Agreement (the “Agreement”) is made as of April 14th, 2020
(the “Effective Date”) by and between Anixa Biosciences, Inc., a Delaware
corporation, located at 3150 Almaden Expressway, Suite 250, San Jose, CA 95118,
U.S.A. (“Anixa”), and OntoChem GmbH, a German limited liability company, located
at Blücherstr. 24, D-06120 Halle (Saale), Germany (“OntoChem”).  Anixa and
OntoChem are referred to herein individually as a “Party” and collectively as
the “Parties.”

WHEREAS, the Parties wish to collaborate in the discovery and development of
novel drug candidates for the treatment of COVID-19 in accordance with the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


1.                   DEFINED TERMS.


1.1               “AFFILIATE” MEANS, WITH RESPECT TO A PARTY, ANY ENTITY
DIRECTLY OR INDIRECTLY CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH
SUCH PARTY.  FOR PURPOSES OF THIS DEFINITION, “CONTROL” MEANS (A) OWNERSHIP OF
FIFTY PERCENT (50%) (OR SUCH LESSER PERCENTAGE WHICH IS THE MAXIMUM ALLOWED TO
BE OWNED BY A FOREIGN ENTITY OR INVESTOR IN A PARTICULAR JURISDICTION) OR MORE
OF THE OUTSTANDING VOTING STOCK OR OTHER OWNERSHIP INTEREST OF AN ENTITY, OR (B)
POSSESSION OF THE POWER TO (I) ELECT, APPOINT, DIRECT OR REMOVE FIFTY PERCENT
(50%) OR MORE OF THE MEMBERS OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY
OF AN ENTITY OR (II) OTHERWISE DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT
OR POLICIES OF AN ENTITY BY CONTRACT OR OTHERWISE.


1.2               “HIT COMPOUND” MEANS ANY CHEMICAL ENTITY THAT IS DETERMINED IN
PERFORMING THE RESEARCH PLAN TO MEET THE HIT CRITERIA.


1.3               “HIT CRITERIA” MEANS THE CRITERIA IDENTIFIED AS “HIT CRITERIA”
AS SET FORTH IN THE RESEARCH PLAN.


1.4               “INVENTION” MEANS ANY INVENTION, KNOW-HOW, DATA, DISCOVERY OR
PROPRIETARY INFORMATION, WHETHER OR NOT PATENTABLE, THAT IS MADE OR GENERATED
SOLELY BY THE REPRESENTATIVES OF ANIXA OR ONTOCHEM OR JOINTLY BY THE
REPRESENTATIVES OF ANIXA AND ONTOCHEM IN PERFORMING THE RESEARCH PLAN, INCLUDING
ALL INTELLECTUAL PROPERTY RIGHTS IN THE FOREGOING.


1.5               “REPRESENTATIVE” MEANS, WITH RESPECT TO A PARTY, AN OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR PERMITTED SUBCONTRACTOR OF SUCH PARTY.


1.6               “RESEARCH PLAN” MEANS THE RESEARCH PLAN ATTACHED HERETO AS
EXHIBIT A.


1

--------------------------------------------------------------------------------




1.7               “SAR” MEANS THE RELATIONSHIP BETWEEN THE CHEMICAL OR
THREE-DIMENSIONAL STRUCTURE OF A COMPOUND AND ITS BIOLOGICAL ACTIVITY, AND
INCLUDES THE DETERMINATION OF THE CHEMICAL GROUPS RESPONSIBLE FOR EVOKING A
TARGET BIOLOGICAL EFFECT.


1.8               “TARGET” MEANS:  (A) ANY PROTEASE OF ANY CORONAVIRUS,
INCLUDING MPRO; (B) THE NSP15-PRB RIBONUCLEASE PROTEIN-PROTEIN INTERACTION; (C)
ALL MUTANTS AND VARIANTS OF ANY MOLECULE OR COMPONENT REFERENCED IN CLAUSES (A)
OR (B); AND (D) ALL TRUNCATED FORMS (INCLUDING FRAGMENTS) OF ANY MOLECULE OR
COMPONENT REFERENCED IN CLAUSES (A) OR (B) OR MUTANT OR VARIANT REFERENCED IN
CLAUSE (C).


1.9               “VARIANT” MEANS, WITH RESPECT TO ANY HIT COMPOUND: (A) ALL
COMPOUNDS WITHIN THE GENUS OF COMPOUNDS TO WHICH SUCH HIT COMPOUND WOULD BELONG
UNDER UNITED STATES PATENT LAWS AS REFERENCED IN THE SELECTION NOTICE (AS
DEFINED BELOW); AND (B) ANY BASE FORM, METABOLITE, ESTER, SALT FORM, RACEMATE,
STEREOISOMER, POLYMORPH, HYDRATE, ANHYDRIDE OR SOLVATE OF SUCH HIT COMPOUND OR
ANY OTHER COMPOUND DESCRIBED IN CLAUSE (A) (IN THE CASE OF THIS CLAUSE (B),
WITHOUT REGARD TO WHETHER SUCH COMPOUND IS REFERENCED IN THE SELECTION NOTICE).


2.                   RESEARCH PROGRAM.


2.1               PERFORMANCE.  THE PARTIES WILL DILIGENTLY PERFORM THEIR
RESPECTIVE ACTIVITIES SET FORTH IN THE RESEARCH PLAN (SUCH ACTIVITIES,
COLLECTIVELY, THE “RESEARCH PROGRAM”) IN ACCORDANCE WITH THE TIMELINES SET FORTH
THEREIN, WITH THE OBJECTIVE OF IDENTIFYING HIT COMPOUNDS AND LEAD SCAFFOLDS THAT
MODULATE THE APPLICABLE TARGET.  WITHOUT LIMITING THE FOREGOING, ONTOCHEM WILL
(A) PROVIDE ALL DELIVERABLES SET FORTH IN THE RESEARCH PLAN (EACH, A
“DELIVERABLE”) AND (B) OBTAIN ANY AUTHORIZATIONS, APPROVALS AND LICENSES
REQUIRED FOR PERFORMANCE OF THE RESEARCH PLAN.  IF ANY TERMS SET FORTH IN THE
RESEARCH PLAN CONFLICT WITH THE TERMS SET FORTH IN THIS AGREEMENT, THE TERMS OF
THIS AGREEMENT WILL CONTROL UNLESS EXPRESSLY INDICATED TO THE CONTRARY IN THE
RESEARCH PLAN.  THE RESEARCH PLAN MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN
CONSENT OF BOTH PARTIES.  IF, FROM TIME TO TIME, THE PARTIES DESIRE TO EXPAND
THE SCOPE OF THE RESEARCH PROGRAM, THEN THEY WILL NEGOTIATE IN GOOD FAITH A
POTENTIAL AMENDMENT OF THE RESEARCH PLAN IN REGARD TO SUCH EXPANDED SCOPE, ON
COMMERCIALLY REASONABLE TERMS, BUT NEITHER PARTY WILL BE OBLIGATED TO ENTER INTO
ANY SUCH AMENDMENT.


2.2               WEEKLY UPDATES.  ONTOCHEM WILL PROVIDE ANIXA WITH WEEKLY (OR
MORE FREQUENTLY AS REQUESTED) UPDATES REGARDING ITS PROGRESS UNDER THE RESEARCH
PROGRAM VIA TELECONFERENCE, VIDEOCONFERENCE OR E-MAIL, AND THE PARTIES WILL MAKE
APPROPRIATE PERSONNEL AVAILABLE IN A TIMELY MANNER TO DISCUSS AND PROVIDE
FEEDBACK IN REGARD TO SUCH UPDATES.


2.3               DELIVERY OF DATA.  IN CONJUNCTION WITH EACH WEEKLY UPDATE
DESCRIBED IN SECTION 2.2, ONTOCHEM WILL DELIVER TO ANIXA ALL DATA GENERATED
UNDER THE RESEARCH PLAN SINCE THE PRECEDING UPDATE.  IN ADDITION, ANIXA WILL
HAVE THE RIGHT TO REASONABLY REQUEST ADDITIONAL INFORMATION RELATING TO SUCH
DATA, AND ONTOCHEM WILL RESPOND TO SUCH REQUESTS PROMPTLY WITH ANY SUCH
ADDITIONAL INFORMATION IN ITS POSSESSION OR CONTROL, PROVIDED THAT, FOR CLARITY,
ONTOCHEM WILL NOT BE REQUIRED TO PERFORM ANY NEW OR ADDITIONAL RESEARCH IN ORDER
TO GENERATE ANY SUCH ADDITIONAL INFORMATION.


2

--------------------------------------------------------------------------------




2.4               SELECTION OF LEAD SCAFFOLDS.  WITHIN ONE YEAR FOLLOWING
COMPLETION OF ALL ACTIVITIES UNDER THE RESEARCH PLAN (THE “SELECTION DEADLINE”),
ANIXA, IN GOOD FAITH CONSULTATION WITH ONTOCHEM, WILL HAVE THE RIGHT TO SELECT
UP TO TWO HUNDRED (200) HIT COMPOUNDS (EACH, A “SELECTED HIT COMPOUND”), BY
PROVIDING ONTOCHEM WITH WRITTEN NOTICE OF SUCH SELECTED HIT COMPOUND(S) (THE
“SELECTION NOTICE”), AND EACH SELECTED HIT COMPOUND, ALONG WITH ALL VARIANTS OF
SUCH SELECTED HIT COMPOUND REFERENCED IN THE SELECTION NOTICE, IS HEREBY
DESIGNATED AS A “LEAD SCAFFOLD” UNDER THIS AGREEMENT.  COMMENCING UPON SELECTION
OF A SELECTED HIT COMPOUND, ANIXA (ITSELF AND THROUGH ITS AFFILIATES AND
DESIGNEES) WILL HAVE SOLE AUTHORITY OVER AND CONTROL OF THE FURTHER DEVELOPMENT,
MANUFACTURE, AND COMMERCIALIZATION OF THE CORRESPONDING LEAD SCAFFOLD AND ANY
PRODUCT CANDIDATE OR PRODUCT INCORPORATING A COMPOUND FROM SUCH LEAD SCAFFOLD. 
FOLLOWING THE SELECTION DEADLINE, ANIXA WILL HAVE NO FURTHER RIGHTS WITH RESPECT
TO ANY HIT COMPOUND THAT IS NOT A SELECTED HIT COMPOUND OR INCLUDED WITHIN A
LEAD SCAFFOLD (EACH, A “REJECTED HIT COMPOUND”), PROVIDED THAT, DURING THE
PERIOD OF TWO (2) YEARS FOLLOWING THE SELECTION DEADLINE, NEITHER ONTOCHEM NOR
ANY OF ITS AFFILIATES WILL USE OR DISCLOSE TO ANY THIRD PARTY ANY REJECTED HIT
COMPOUND OR ANY VARIANT THEREOF, INCLUDING THE IDENTITY, STRUCTURE OR SAR
INFORMATION OF ANY SUCH COMPOUND, FOR APPLICATION AS ANTI-VIRAL AGENTS OR
PROTEASE INHIBITORS, FOR PURPOSES OF MODULATING ANY TARGET OR FOR TREATMENT OF
VIRUS-RELATED CONDITIONS. IN CASE ONTOCHEM FINDS A NOVEL AND UNEXPECTED
ANTIVIRAL USE OF THOSE REJECTED HIT COMPOUNDS DURING THIS 2-YEARS PERIOD, IT
WILL NOTIFY ANIXA ABOUT THESE FINDINGS AND ANIXA HAS THE RIGHT OF FIRST
NEGOTIATION DURING A PERIOD OF 6 MONTHS AFTER THIS NOTIFICATION. IF ANIXA
DECIDES TO NOT LICENSE THOSE USES OR COMPOUNDS FOR THIS NOVEL ANTIVIRAL USE,
ONTOCHEM IS FREE TO DEVELOP THOSE MOLECULES FURTHER AS ITS OWN INTELLECTUAL
PROPERTY WITHOUT ANY FURTHER RESTRICTIONS.


2.5               SUBCONTRACTORS.  ONTOCHEM MAY ENGAGE ONE OR MORE
SUBCONTRACTORS TO PERFORM ITS ACTIVITIES UNDER THE RESEARCH PLAN WITH THE PRIOR
WRITTEN APPROVAL OF ANIXA AND PROVIDED THAT, WITH RESPECT TO ANY SUCH
SUBCONTRACTOR, ONTOCHEM WILL (A) BE RESPONSIBLE AND LIABLE FOR THE PERFORMANCE
OF SUCH SUBCONTRACTOR AND (B) ENTER INTO A WRITTEN AGREEMENT (I) CONSISTENT WITH
TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING WITH RESPECT TO
CONFIDENTIALITY AND INTELLECTUAL PROPERTY, AND (II) PROHIBITING SUCH
SUBCONTRACTOR FROM FURTHER SUBCONTRACTING. FOR CLARITY, VENDORS WHERE COMMERCIAL
BUILDING BLOCKS OR COMPOUNDS WILL BE PURCHASED ARE NOR REGARDED AS
SUBCONTRACTORS.


2.6               TARGET EXCLUSIVITY.  DURING THE TERM OF THIS AGREEMENT, EXCEPT
IN THE PERFORMANCE OF ITS OBLIGATIONS OR EXERCISE OF ITS RIGHTS UNDER THIS
AGREEMENT, NEITHER ONTOCHEM NOR ANY OF ITS AFFILIATES WILL DISCOVER, RESEARCH,
DEVELOP, MANUFACTURE OR COMMERCIALIZE ANY COMPOUND OR PRODUCT DIRECTED TO ANY
TARGET, EITHER INDEPENDENTLY OR FOR OR IN COLLABORATION WITH A THIRD PARTY
(INCLUDING THE GRANT OF A LICENSE TO ANY THIRD PARTY), OR HAVE ANY OF THE
FOREGOING ACTIVITIES PERFORMED ON BEHALF OF ONTOCHEM OR ANY OF ITS AFFILIATES BY
A THIRD PARTY.  FOR CLARITY, THE FOREGOING INCLUDES THE SCREENING (INCLUDING VIA
COMPUTATIONAL METHODS) OF ANY COMPOUND LIBRARY OR VIRTUAL COMPOUND LIBRARY
AGAINST ANY TARGET.


2.7               RECORDS.  EACH PARTY WILL MAINTAIN COMPLETE AND ACCURATE
RECORDS OF ALL ACTIVITIES PERFORMED BY OR ON BEHALF OF SUCH PARTY UNDER THE
RESEARCH PROGRAM AND ALL INVENTIONS MADE OR GENERATED BY OR ON BEHALF OF SUCH
PARTY IN THE PERFORMANCE OF THE RESEARCH PROGRAM.  SUCH RECORDS WILL BE IN
SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER APPROPRIATE FOR PATENT AND
REGULATORY PURPOSES.  EACH PARTY WILL PROVIDE THE OTHER PARTY WITH THE RIGHT TO
INSPECT SUCH RECORDS, AND UPON REQUEST WILL PROVIDE COPIES OF ALL SUCH RECORDS,
TO THE EXTENT REASONABLY REQUIRED FOR THE EXERCISE OR PERFORMANCE OF SUCH OTHER
PARTY’S RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, PROVIDED THAT ANY
INFORMATION DISCLOSED UNDER THIS SECTION 2.7 WILL BE SUBJECT TO THE TERMS AND
CONDITIONS OF SECTION 5.  EACH PARTY WILL RETAIN SUCH RECORDS FOR AT LEAST THREE
(3) YEARS FOLLOWING EXPIRATION OR TERMINATION OF THIS AGREEMENT OR SUCH LONGER
PERIOD AS MAY BE REQUIRED BY APPLICABLE LAW OR REGULATION.


3

--------------------------------------------------------------------------------




2.8               DEBARMENT.  EACH PARTY HEREBY REPRESENTS AND WARRANTS TO THE
OTHER PARTY THAT NEITHER IT NOR ANY OF ITS AFFILIATES OR PERSONNEL HAS BEEN
DEBARRED UNDER ANY HEALTH CARE LAWS OR REGULATIONS AND THAT, TO ITS KNOWLEDGE,
NO INVESTIGATIONS, CLAIMS OR PROCEEDINGS WITH RESPECT TO DEBARMENT ARE PENDING
OR THREATENED AGAINST SUCH PARTY OR ANY OF ITS AFFILIATES OR PERSONNEL.  NEITHER
PARTY NOR ANY OF ITS AFFILIATES WILL USE IN ANY CAPACITY, IN CONNECTION WITH THE
RESEARCH PROGRAM, ANY PERSON OR ENTITY WHO HAS BEEN DEBARRED.  EACH PARTY AGREES
AND UNDERTAKES TO PROMPTLY NOTIFY THE OTHER PARTY IF SUCH PARTY OR ANY OF ITS
AFFILIATES OR PERSONNEL BECOMES DEBARRED OR PROCEEDINGS HAVE BEEN INITIATED
AGAINST ANY OF THEM WITH RESPECT TO DEBARMENT, WHETHER SUCH DEBARMENT OR
INITIATION OF PROCEEDINGS OCCURS DURING OR AFTER THE TERM OF THIS AGREEMENT.


3.                   FINANCIAL TERMS.


3.1               RESEARCH PROGRAM PAYMENTS.  IN CONSIDERATION FOR ONTOCHEM’S
PERFORMANCE OF ITS ACTIVITIES UNDER THE RESEARCH PLAN, ANIXA WILL:


(A)                PAY ONTOCHEM 100,002 EUROS IN SIX (6) EQUAL INSTALLMENTS AS
FOLLOWS:  (I) 16,667 EUROS WITHIN FIVE (5) DAYS AFTER THE EFFECTIVE DATE; AND
(II) FIVE (5) INSTALLMENTS IN THE AMOUNT OF 16,667 EUROS ON EACH ONE-MONTH
ANNIVERSARY OF THE EFFECTIVE DATE, EXCEPT THAT THE LAST SUCH PAYMENT WILL BE DUE
WITHIN THIRTY (30) DAYS AFTER COMPLETION OF ALL ACTIVITIES UNDER THE RESEARCH
PLAN; AND


(B)                REIMBURSE ONTOCHEM FOR ITS OUT-OF-POCKET EXPENSES INCURRED IN
PERFORMING THE RESEARCH PLAN ON A PASS-THROUGH BASIS WITHOUT MARK-UP, WITHIN
THIRTY (30) DAYS AFTER DELIVERY OF AN INVOICE THEREFORE (INCLUDING REASONABLE
SUPPORTING DOCUMENTATION), PROVIDED THAT ANIXA HAS APPROVED SUCH EXPENSES IN
ADVANCE AND IN WRITING (INCLUDING IN REGARD TO THE SELECTION OF SPECIFIC HIT
COMPOUNDS TO BE SYNTHESIZED AND ANALYZED IN BIOLOGICAL ASSAYS).  IT IS ESTIMATED
THAT ONTOCHEM’S OUT-OF-POCKET EXPENSES UNDER THE RESEARCH PLAN WILL INCLUDE
110,000 EUROS PAYABLE TO TUBE PHARMACEUTICALS GMBH AS A SUBCONTRACTOR OF
ONTOCHEM, SUBJECT TO SECTION 2.5.


(C)                HIGH-THROUGHPUT SCREENING COMPOUNDS


ONTOCHEM WILL FORWARD A COMMERCIAL PROPOSAL TO ACQUIRE THESE COMPOUNDS AT THE
SOLE DISCRETION OF ANIXA. BOTH PARTIES WILL AGREE ON PAYMENT CONDITIONS.


(D)                EXTRA CUSTOM SYNTHESIS


ONTOCHEM WILL FORWARD A COMMERCIAL PROPOSAL TO HAVE SYNTHESIZED THESE COMPOUNDS
AT THE SOLE DISCRETION OF ANIXA. BOTH PARTIES WILL AGREE ON PAYMENT CONDITIONS.


(E)                BIOLOGICAL TESTING


ONTOCHEM WILL FORWARD A COMMERCIAL PROPOSAL TO HAVE BIOLOGICALLY TEST THESE
COMPOUNDS AT THE SOLE DISCRETION OF ANIXA. BOTH PARTIES WILL AGREE ON PAYMENT
CONDITIONS.


3.2               LEAD SCAFFOLD PAYMENTS.  FOR EACH LEAD SCAFFOLD SELECTED BY
ANIXA, ANIXA WILL PAY ONTOCHEM AN ANNUAL FEE OF 10,000 U.S. DOLLARS, PAYABLE
WITHIN THIRTY (30) DAYS FOLLOWING EACH ANNIVERSARY OF THE DATE OF THE SELECTION
NOTICE, UNTIL FIVE (5) YEARS AFTER THE FIRST COMMERCIAL SALE OF THE FIRST
PRODUCT INCORPORATING A COMPOUND FROM SUCH LEAD SCAFFOLD, SUBJECT TO SECTION 4.3
WITH RESPECT TO ANY TERMINATED SCAFFOLD (AS DEFINED BELOW). 


3.3               MILESTONE PAYMENT.  ANIXA WILL PAY ONTOCHEM A ONE-TIME
MILESTONE PAYMENT OF 300,000 U.S. DOLLARS WITHIN THIRTY (30) DAYS FOLLOWING THE
DOSING OF THE FIRST PATIENT IN THE FIRST HUMAN CLINICAL TRIAL FOR THE FIRST
PRODUCT INCORPORATING A COMPOUND FROM A LEAD SCAFFOLD.


4

--------------------------------------------------------------------------------




3.4               PAYMENT TERMS.  PAYMENTS TO ONTOCHEM WILL BE MADE BY CHECK OR
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT AS
DESIGNATED IN WRITING BY ONTOCHEM FROM TIME TO TIME.  TAXES (AND ANY PENALTIES
AND INTEREST THEREON) IMPOSED ON ANY PAYMENT MADE BY ANIXA TO ONTOCHEM WILL BE
THE RESPONSIBILITY OF ONTOCHEM. THE FEES FOR THE RESPECTIVE BANK TRANSFERS WILL
BE BORNE BY ANIXA.


3.5               FINANCIAL RECORDS.  ONTOCHEM WILL MAINTAIN COMPLETE AND
ACCURATE BOOKS AND ACCOUNTING RECORDS RELATED TO ALL OUT-OF-POCKET EXPENSES
INCURRED IN PERFORMING THE RESEARCH PLAN.  THESE RECORDS WILL BE AVAILABLE FOR
INSPECTION DURING REGULAR BUSINESS HOURS UPON REASONABLE NOTICE BY ANIXA, OR ITS
DULY AUTHORIZED REPRESENTATIVE, AT ANIXA’S EXPENSE, FOR THREE (3) YEARS
FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH SUCH EXPENSES ARE INVOICED.  IF
IT IS DETERMINED THAT ANIXA HAS OVERPAID FOR ANY EXPENSES PASSED THROUGH BY
ONTOCHEM UNDER THIS AGREEMENT, ONTOCHEM WILL PROMPTLY REIMBURSE ANIXA FOR THE
AMOUNT OF SUCH OVERPAYMENT AND, IF SUCH OVERPAYMENT REPRESENTS MORE THAN FIVE
PERCENT (5%) OF THE CORRESPONDING AMOUNT DUE, ONTOCHEM WILL PAY ANIXA’S
REASONABLE FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH INSPECTION.


4.                   TERM AND TERMINATION.


4.1               TERM.  UNLESS EARLIER TERMINATED IN ACCORDANCE WITH SECTION
4.2 OR 4.3, THIS AGREEMENT WILL BE IN EFFECT FROM THE EFFECTIVE DATE UNTIL
COMPLETION OF THE RESEARCH PROGRAM.


4.2               TERMINATION BY ANIXA.  THIS AGREEMENT MAY BE TERMINATED BY
ANIXA, WITHOUT CAUSE, UPON AT LEAST THIRTY (30) DAYS WRITTEN NOTICE TO
ONTOCHEM. 


4.3               TERMINATION OF LEAD SCAFFOLDS.  FOR EACH LEAD SCAFFOLD, IF (A)
NEITHER ANIXA NOR ANY OF ITS AFFILIATES, LICENSEES OR ASSIGNEES HAS DOSED THE
FIRST PATIENT IN A HUMAN CLINICAL TRIAL FOR A PRODUCT INCORPORATING A COMPOUND
FROM SUCH LEAD SCAFFOLD BY THE FIFTH (5TH) ANNIVERSARY OF THE DATE OF THE
SELECTION NOTICE, OR (B) ANIXA EARLIER PROVIDES WRITTEN NOTICE OF TERMINATION OF
SUCH LEAD SCAFFOLD REFERENCING THIS SECTION 4.3, THEN SUCH LEAD SCAFFOLD (EACH,
A “TERMINATED SCAFFOLD”) WILL THEREUPON CEASE TO BE A LEAD SCAFFOLD UNDER THIS
AGREEMENT AND THEREAFTER, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT:  (I) ANIXA WILL PROMPTLY ASSIGN TO ONTOCHEM ALL RIGHT, TITLE AND
INTEREST IN AND TO ANY PATENTS AND PATENT APPLICATIONS OWNED BY ANIXA THAT CLAIM
SUCH TERMINATED SCAFFOLD (INCLUDING THE COMPOSITION, USE OR MANUFACTURE THEREOF)
AND, FOLLOWING SUCH ASSIGNMENT, ONTOCHEM WILL EXCLUSIVELY CONTROL THE FILING,
PROSECUTION, MAINTENANCE AND ENFORCEMENT OF SUCH PATENTS AND PATENT
APPLICATIONS; (II) THE IDENTITY, STRUCTURE AND SAR INFORMATION OF SUCH
TERMINATED SCAFFOLD WILL BE DEEMED TO BE THE CONFIDENTIAL INFORMATION OF
ONTOCHEM; (III) ANIXA WILL NOT OWE ANY FURTHER ANNUAL FEES UNDER SECTION 3.2 FOR
SUCH TERMINATED SCAFFOLD; AND (IV) THIS AGREEMENT WILL OTHERWISE REMAIN IN FULL
FORCE AND EFFECT.


4.4               TERMINATION FOR CAUSE.  THIS AGREEMENT MAY BE TERMINATED BY
EITHER PARTY FOR MATERIAL BREACH BY THE OTHER PARTY, PROVIDED THAT THE
TERMINATING PARTY HAS GIVEN THE BREACHING PARTY WRITTEN NOTICE OF THE BREACH AND
AT LEAST SIXTY (60) DAYS TO CURE THE BREACH PRIOR TO THE EFFECTIVE DATE OF
TERMINATION.


4.5               EFFECTS OF TERMINATION.  PROMPTLY FOLLOWING EXPIRATION OR
TERMINATION OF THIS AGREEMENT, ONTOCHEM WILL PROVIDE ANIXA WITH AN INVOICE
(INCLUDING REASONABLE SUPPORTING DOCUMENTATION) FOR ANY PRE-APPROVED
OUT-OF-POCKET EXPENSES (INCLUDING NON-CANCELLABLE COMMITMENTS) INCURRED BY
ONTOCHEM IN PERFORMING THE RESEARCH PLAN AND NOT YET REIMBURSED BY ANIXA, AND
ANIXA WILL PAY SUCH INVOICE WITHIN THIRTY (30) DAYS AFTER RECEIPT THEREOF.  IN
ADDITION, IF THIS AGREEMENT IS TERMINATED PRIOR TO COMPLETION OF THE RESEARCH
PROGRAM, ONTOCHEM WILL PROMPTLY FURNISH TO ANIXA ANY DELIVERABLE OR OTHER WORK
PRODUCT GENERATED TO DATE AND NOT PREVIOUSLY PROVIDED TO ANIXA, INCLUDING WORK
IN PROCESS.


5

--------------------------------------------------------------------------------




4.6               SURVIVAL.  EXPIRATION OR TERMINATION OF THIS AGREEMENT WILL
NOT AFFECT THE RIGHTS AND OBLIGATIONS OF THE PARTIES THAT ACCRUED PRIOR TO THE
EFFECTIVE DATE OF SUCH EXPIRATION OR TERMINATION.  THE FOLLOWING PROVISIONS WILL
REMAIN IN EFFECT FOLLOWING EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE
PARTIES WILL CONTINUE TO BE BOUND THEREBY:  SECTIONS 2.4 (LAST THREE SENTENCES),
2.7, 2.8 (LAST SENTENCE ONLY), 3.2, 3.3, 3.4, 3.5, 4.5, 4.6, 5, 6, 8 AND 9.


5.                   CONFIDENTIALITY.


5.1               DEFINITION.  “CONFIDENTIAL INFORMATION” MEANS ANY INFORMATION
DISCLOSED (DIRECTLY OR INDIRECTLY) BY A PARTY (IN SUCH CAPACITY, “DISCLOSER”) TO
THE OTHER PARTY (IN SUCH CAPACITY, “RECIPIENT”) IN CONNECTION WITH THIS
AGREEMENT WHETHER IN WRITTEN, GRAPHIC, ELECTRONIC, TANGIBLE OR ANY OTHER FORM. 
CONFIDENTIAL INFORMATION WILL NOT, HOWEVER, INCLUDE ANY INFORMATION THAT:  (A)
WAS PUBLICLY KNOWN OR GENERALLY AVAILABLE TO THE PUBLIC PRIOR TO THE TIME OF
DISCLOSURE BY DISCLOSER TO RECIPIENT; (B) BECOMES PUBLICLY KNOWN OR GENERALLY
AVAILABLE TO THE PUBLIC AFTER DISCLOSURE BY DISCLOSER TO RECIPIENT THROUGH NO
WRONGFUL ACTION OR INACTION OF RECIPIENT; (C) IS IN THE RIGHTFUL POSSESSION OF
RECIPIENT WITHOUT CONFIDENTIALITY OBLIGATIONS AT THE TIME OF DISCLOSURE BY
DISCLOSER TO RECIPIENT AS SHOWN BY RECIPIENT’S THEN-CONTEMPORANEOUS WRITTEN
FILES AND RECORDS KEPT IN THE ORDINARY COURSE OF BUSINESS; (D) IS OBTAINED BY
RECIPIENT FROM A THIRD PARTY WITHOUT AN ACCOMPANYING DUTY OF CONFIDENTIALITY AND
WITHOUT (TO RECIPIENT’S KNOWLEDGE) A BREACH OF SUCH THIRD PARTY’S OBLIGATIONS OF
CONFIDENTIALITY; OR (E) IS INDEPENDENTLY DEVELOPED BY RECIPIENT WITHOUT USE OF
OR REFERENCE TO DISCLOSER’S CONFIDENTIAL INFORMATION.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.3
WITH RESPECT TO A TERMINATED SCAFFOLD, THE IDENTITY, STRUCTURE AND SAR
INFORMATION OF:  (I) THE HIT COMPOUNDS WILL BE DEEMED TO BE THE CONFIDENTIAL
INFORMATION OF BOTH PARTIES UNTIL THE SELECTION DEADLINE, PROVIDED THAT, DURING
SUCH PERIOD, ANIXA (ITSELF OR THROUGH ONE OR MORE THIRD PARTY SERVICE PROVIDERS
ON ITS BEHALF UNDER A WRITTEN AGREEMENT CONSISTENT WITH TERMS AND CONDITIONS OF
THIS AGREEMENT, INCLUDING WITH RESPECT TO CONFIDENTIALITY AND INTELLECTUAL
PROPERTY) MAY PERFORM BIOLOGICAL ASSAYS AND OTHER ANALYSES TO EVALUATE THE HIT
COMPOUNDS SOLELY FOR PURPOSES OF SELECTING LEAD SCAFFOLDS PURSUANT TO SECTION
2.4; (II) THE LEAD SCAFFOLDS WILL BE DEEMED TO BE ANIXA’S CONFIDENTIAL
INFORMATION COMMENCING UPON THE DATE OF THE SELECTION NOTICE; (III) THE REJECTED
HIT COMPOUNDS WILL BE DEEMED TO BE ONTOCHEM’S CONFIDENTIAL INFORMATION
COMMENCING UPON THE DATE OF THE SELECTION NOTICE, SUBJECT TO THE LAST SENTENCE
OF SECTION 2.4.


5.2               NON-USE AND NON-DISCLOSURE.  NEITHER PARTY WILL USE ANY
CONFIDENTIAL INFORMATION OF THE OTHER PARTY FOR ANY PURPOSE EXCEPT AS REASONABLY
NECESSARY TO FULFILL ITS OBLIGATIONS OR EXERCISE ITS RIGHTS UNDER THIS
AGREEMENT.  NEITHER PARTY WILL DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE
OTHER PARTY NOR PERMIT ANY SUCH CONFIDENTIAL INFORMATION TO BE DISCLOSED, EITHER
DIRECTLY OR INDIRECTLY, TO ANY THIRD PARTY OR ITS PERSONNEL WITHOUT THE OTHER
PARTY’S PRIOR WRITTEN CONSENT, EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.  EACH
PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION OF THE OTHER PARTY TO ITS
REPRESENTATIVES WHO ARE REQUIRED TO HAVE THE INFORMATION IN ORDER FOR SUCH PARTY
TO FULFILL ITS OBLIGATIONS OR EXERCISE ITS RIGHTS UNDER THIS AGREEMENT, PROVIDED
THAT SUCH REPRESENTATIVES ARE SUBJECT TO LEGALLY BINDING NON-USE AND
NON-DISCLOSURE OBLIGATIONS CONSISTENT WITH THIS AGREEMENT, PRIOR TO ANY
DISCLOSURE OF CONFIDENTIAL INFORMATION TO SUCH REPRESENTATIVES.  IF RECIPIENT
BECOMES LEGALLY COMPELLED TO DISCLOSE ANY CONFIDENTIAL INFORMATION OF DISCLOSER,
RECIPIENT WILL PROVIDE DISCLOSER PROMPT WRITTEN NOTICE OF SUCH DISCLOSURE
OBLIGATION, IF LEGALLY PERMISSIBLE, AND UPON REQUEST WILL REASONABLY ASSIST
DISCLOSER IN SEEKING A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY.  IF
DISCLOSER WAIVES RECIPIENT’S COMPLIANCE WITH THIS AGREEMENT OR FAILS TO OBTAIN A
PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY, RECIPIENT WILL FURNISH ONLY THAT
PORTION OF THE CONFIDENTIAL INFORMATION THAT IS LEGALLY REQUIRED TO BE
DISCLOSED, PROVIDED THAT ANY CONFIDENTIAL INFORMATION SO DISCLOSED WILL MAINTAIN
ITS CONFIDENTIALITY PROTECTION FOR ALL PURPOSES OTHER THAN SUCH LEGALLY
COMPELLED DISCLOSURE.


6

--------------------------------------------------------------------------------




5.3               MAINTENANCE OF CONFIDENTIALITY.  RECIPIENT WILL TAKE
COMMERCIALLY REASONABLE MEASURES TO PROTECT THE SECRECY OF AND AVOID DISCLOSURE
AND UNAUTHORIZED USE OF THE CONFIDENTIAL INFORMATION OF DISCLOSER.  WITHOUT
LIMITING THE FOREGOING, RECIPIENT WILL TAKE AT LEAST THOSE MEASURES THAT IT
EMPLOYS TO PROTECT ITS OWN CONFIDENTIAL INFORMATION OF A SIMILAR NATURE. 
RECIPIENT WILL PROMPTLY NOTIFY DISCLOSER IN WRITING OF ANY UNAUTHORIZED USE OR
DISCLOSURE, OR SUSPECTED UNAUTHORIZED USE OR DISCLOSURE, OF DISCLOSER’S
CONFIDENTIAL INFORMATION OF WHICH RECIPIENT BECOMES AWARE.


5.4               CONFIDENTIAL TERMS.  EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW OR REGULATION, NEITHER PARTY WILL DISCLOSE THE EXISTENCE OR TERMS
OF THIS AGREEMENT TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, EXCEPT THAT (A) EACH PARTY MAY DISCLOSE THIS AGREEMENT OR ITS TERMS
TO ITS ADVISORS AND TO EXISTING AND POTENTIAL INVESTORS, ACQUIRERS, LENDERS AND,
IN THE CASE OF ANIXA, LICENSEES ON A REASONABLE NEED-TO-KNOW BASIS UNDER
CIRCUMSTANCES THAT REASONABLY ENSURE THE CONFIDENTIALITY THEREOF, AND (B) ANIXA
MAY ISSUE PRESS RELEASES, MAKE INVESTOR AND OTHER PUBLIC PRESENTATIONS AND POST
CONTENT ON ITS WEBSITE FROM TIME TO TIME REGARDING THE EXISTENCE AND TERMS OF
THIS AGREEMENT AND PROGRESS REGARDING THE DEVELOPMENT, MANUFACTURE AND
COMMERCIALIZATION OF LEAD SCAFFOLDS (INCLUDING THE IDENTITY OF ANY PERMITTED
SUBCONTRACTORS UNDER THIS AGREEMENT), TO THE EXTENT DEEMED APPROPRIATE FOR
PURPOSES OF INVESTOR RELATIONS IN ITS CAPACITY AS A PUBLICLY TRADED COMPANY AND
COMPLIANCE WITH SECURITIES LAWS AND REGULATIONS.


5.5               EQUITABLE RELIEF.  RECIPIENT AGREES THAT ANY VIOLATION OR
THREATENED VIOLATION OF THIS ARTICLE 5 MAY CAUSE IRREPARABLE INJURY TO
DISCLOSER, ENTITLING DISCLOSER TO SEEK TO OBTAIN INJUNCTIVE RELIEF IN ADDITION
TO ALL LEGAL REMEDIES WITHOUT SHOWING OR PROVING ANY ACTUAL DAMAGE AND WITHOUT
ANY BOND REQUIRED TO BE POSTED.


5.6               RETURN OF CONFIDENTIAL INFORMATION.  UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT, OR UPON WRITTEN REQUEST, EACH PARTY WILL PROMPTLY
RETURN TO THE OTHER PARTY, OR UPON WRITTEN REQUEST OF SUCH OTHER PARTY DESTROY,
ALL MATERIALS CONTAINING SUCH OTHER PARTY’S CONFIDENTIAL INFORMATION, PROVIDED,
HOWEVER, THAT THE RECIPIENT MAY RETAIN IN CONFIDENCE (A) ONE ARCHIVAL COPY OF
THE CONFIDENTIAL INFORMATION OF THE DISCLOSER IN ITS LEGAL FILES SOLELY TO
PERMIT THE RECIPIENT TO DETERMINE COMPLIANCE WITH THIS AGREEMENT AND (B) ANY
PORTION OF THE CONFIDENTIAL INFORMATION OF THE DISCLOSER WHICH THE RECIPIENT IS
REQUIRED BY APPLICABLE LAW OR REGULATION TO RETAIN.  NOTWITHSTANDING THE RETURN
OR DESTRUCTION OF THE MATERIALS DESCRIBED ABOVE, THE PARTIES WILL CONTINUE TO BE
SUBJECT TO THE TERMS OF THIS SECTION 5.


6.                   INTELLECTUAL PROPERTY.


6.1               BACKGROUND INTELLECTUAL PROPERTY.  ALL INVENTIONS, KNOW-HOW,
DATA, DISCOVERIES AND PROPRIETARY INFORMATION, INCLUDING ALL INTELLECTUAL
PROPERTY RIGHTS IN THE FOREGOING, OWNED OR CONTROLLED BY A PARTY AS OF
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE ARE AND WILL REMAIN THE SOLE PROPERTY OF
SUCH PARTY.


6.2               INVENTIONS OWNED BY ONTOCHEM.  ONTOCHEM WILL OWN, AND ANIXA
HEREBY ASSIGNS TO ONTOCHEM, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL
INVENTIONS DIRECTED TO (A) ANY METHODS OF GENERATING OR SCREENING COMPOUND
LIBRARIES AND (B) THE REJECTED HIT COMPOUNDS (INCLUDING THE COMPOSITION, USE OR
MANUFACTURE THEREOF), IN THE CASE OF THIS CLAUSE (B), EFFECTIVE AS OF THE
SELECTION DEADLINE (COLLECTIVELY (CLAUSES (A) AND (B)), “ONTOCHEM INVENTIONS”). 
AS BETWEEN THE PARTIES, ONTOCHEM WILL EXCLUSIVELY CONTROL THE FILING,
PROSECUTION, MAINTENANCE AND ENFORCEMENT OF ANY PATENTS AND PATENT APPLICATIONS
CLAIMING ONTOCHEM INVENTIONS.


7

--------------------------------------------------------------------------------




6.3               INVENTIONS OWNED BY ANIXA.  ANIXA WILL OWN, AND ONTOCHEM
HEREBY ASSIGNS TO ANIXA, ALL RIGHT, TITLE AND INTEREST IN AND TO ALL INVENTIONS
OTHER THAN ONTOCHEM INVENTIONS, INCLUDING, FOR CLARITY, INVENTIONS DIRECTED TO
THE LEAD SCAFFOLD(S) (INCLUDING THE COMPOSITION, USE OR MANUFACTURE THEREOF)
(COLLECTIVELY, “ANIXA INVENTIONS”).  AS BETWEEN THE PARTIES, ANIXA WILL
EXCLUSIVELY CONTROL THE FILING, PROSECUTION, MAINTENANCE AND ENFORCEMENT OF ANY
PATENTS AND PATENT APPLICATIONS CLAIMING ANIXA INVENTIONS.


6.4               LICENSE GRANT.  ONTOCHEM HEREBY GRANTS TO ANIXA A
NON-EXCLUSIVE, FULLY PAID-UP, ROYALTY-FREE, PERPETUAL, IRREVOCABLE,
TRANSFERABLE, WORLDWIDE LICENSE (WITH THE RIGHT TO GRANT AND AUTHORIZE
SUBLICENSES THROUGH MULTIPLE TIERS) UNDER ANY PATENTS WHICH ONTOCHEM OR ANY OF
ITS AFFILIATES OWN OR CONTROL DURING THE TERM OF THIS AGREEMENT, TO MAKE, HAVE
MADE, USE, SELL, OFFER FOR SALE AND IMPORT THE LEAD SCAFFOLD(S) AND PRODUCTS
THAT INCORPORATE COMPOUNDS FROM THE LEAD SCAFFOLD(S).  ONTOCHEM WILL NOT
INCORPORATE ANY INVENTION, DISCOVERY OR OTHER PROPRIETARY INFORMATION OWNED BY
ANY THIRD PARTY INTO ANY ANIXA INVENTIONS OR DELIVERABLES WITHOUT ANIXA’S PRIOR
WRITTEN CONSENT.


6.5               INVENTION DISCLOSURE AND IMPLEMENTATION.  EACH PARTY WILL
NOTIFY THE OTHER PARTY PROMPTLY IN WRITING OF EACH INVENTION MADE OR GENERATED
BY SUCH PARTY.  THE DETERMINATION OF INVENTORSHIP WITH RESPECT TO ALL INVENTIONS
WILL BE MADE IN ACCORDANCE WITH UNITED STATES PATENT LAW.  EACH PARTY WILL
ASSIGN, AND DOES HEREBY ASSIGN, TO THE OTHER PARTY RIGHTS WITH RESPECT TO THE
APPLICABLE INVENTIONS AS NECESSARY TO ACHIEVE OWNERSHIP AS PROVIDED IN SECTIONS
6.2 AND 6.3.  EACH ASSIGNING PARTY WILL EXECUTE AND DELIVER ALL DOCUMENTS AND
INSTRUMENTS REASONABLY REQUESTED BY THE OTHER PARTY TO EVIDENCE OR RECORD SUCH
ASSIGNMENT OR TO FILE FOR, PERFECT OR ENFORCE THE ASSIGNED RIGHTS.  EACH
ASSIGNING PARTY WILL MAKE ITS RELEVANT REPRESENTATIVES (AND THEIR ASSIGNMENTS
AND SIGNATURES ON SUCH DOCUMENTS AND INSTRUMENTS) REASONABLY AVAILABLE TO THE
OTHER PARTY FOR ASSISTANCE IN ACCORDANCE WITH THIS SECTION 6.5 AT NO CHARGE.
HOWEVER, OUT OF POCKET EXPENSES SUCH AS TRAVEL OR COMMUNICATION COSTS SHALL BE
REIMBURSED.  EACH PARTY WILL HAVE THE SOLE RIGHT TO FILE AND PROSECUTE PATENT
APPLICATIONS CLAIMING ANY INVENTIONS OF WHICH SUCH PARTY IS THE SOLE OWNER
PURSUANT TO THIS AGREEMENT WITHOUT THE CONSENT OF THE OTHER PARTY, AND SUCH
OTHER PARTY WILL PROVIDE, AND WILL CAUSE ITS REPRESENTATIVES TO PROVIDE,
REASONABLE COOPERATION AND ASSISTANCE WITH SUCH FILING AND PROSECUTION UPON
REQUEST.  TO THE EXTENT ONTOCHEM IS OBLIGATED BY REASON OF MANDATORY PROVISIONS
OF THE GESETZ ÜBER ARBEITNEHMERERFINDUNGEN (ARBNERFG) (GERMAN LAW COVERING
EMPLOYEE INVENTIONS) TO MAKE PAYMENTS TO ITS EMPLOYEES, ONTOCHEM WILL BE SOLELY
RESPONSIBLE, AND INDEMNIFY ANIXA, FOR ANY AND ALL SUCH PAYMENTS TO ONTOCHEM’S
EMPLOYEES.


6.6               NO IMPLIED RIGHTS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, NOTHING IN THIS AGREEMENT IS INTENDED TO GRANT TO EITHER PARTY ANY
RIGHTS UNDER ANY INTELLECTUAL PROPERTY RIGHT OF THE OTHER PARTY.


7.                   REPRESENTATIONS AND WARRANTIES.


7.1               MUTUAL REPRESENTATIONS AND WARRANTIES. EACH PARTY HEREBY
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT:  (A) IT IS DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS AND REGULATIONS OF THE
JURISDICTION IN WHICH IT IS ORGANIZED; (B) IT HAS THE REQUISITE POWER AND
AUTHORITY AND THE LEGAL RIGHT TO ENTER INTO THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER; (C) IT HAS TAKEN ALL REQUISITE ACTION ON ITS PART TO
AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER; (D) THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH PARTY AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
SUCH PARTY, ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS; AND (E)
THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY IT DO NOT CONFLICT
WITH ANY AGREEMENT, INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, TO WHICH IT IS
A PARTY, OR TO WHICH IT IS BOUND, AND IT WILL NOT ENTER INTO ANY AGREEMENT,
INSTRUMENT OR UNDERSTANDING, ORAL OR WRITTEN, THAT CONFLICTS WITH THE RIGHTS AND
OBLIGATIONS OF THIS AGREEMENT DURING THE TERM OF THIS AGREEMENT.


8

--------------------------------------------------------------------------------




7.2               ADDITIONAL REPRESENTATIONS AND WARRANTIES OF ONTOCHEM. 
ONTOCHEM HEREBY FURTHER REPRESENTS AND WARRANTS TO ANIXA THAT:  (A) TO
ONTOCHEM’S KNOWLEDGE, ONTOCHEM’S PERFORMANCE OF ITS ACTIVITIES UNDER THE
RESEARCH PLAN DOES NOT INFRINGE OR CONSTITUTE MISAPPROPRIATION OF THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY; (B) NO LICENSES, PERMISSIONS OR
RELEASES FROM ANY THIRD PARTY ARE NECESSARY FOR ONTOCHEM’S PERFORMANCE OF ITS
ACTIVITIES UNDER THE RESEARCH PLAN; (C) ONTOCHEM HAS OBTAINED RIGHTS TO USE ANY
THIRD-PARTY COMPOUND LIBRARIES AND SOFTWARE REFERENCED IN THE RESEARCH PLAN
UNDER TERMS AND CONDITIONS CONSISTENT WITH THIS AGREEMENT; AND (D) ONTOCHEM’S
PERFORMANCE OF ITS ACTIVITIES UNDER THE RESEARCH PLAN WILL NOT RESULT IN ANY
THIRD PARTY ACQUIRING ANY RIGHT, TITLE OR INTEREST IN OR TO ANY ANIXA INVENTION
OR DELIVERABLE.


7.3               MUTUAL COVENANTS.  EACH PARTY HEREBY COVENANTS THAT:  (A) ALL
REPRESENTATIVES OF SUCH PARTY WHO PARTICIPATE IN THE PERFORMANCE OF THE
ACTIVITIES CONTEMPLATED BY THIS AGREEMENT WILL BE SUBJECT TO WRITTEN OBLIGATIONS
REGARDING THE TREATMENT OF CONFIDENTIAL INFORMATION AND THE ASSIGNMENT OF
INVENTIONS THAT ARE CONSISTENT WITH SUCH PARTY’S OBLIGATIONS UNDER THIS
AGREEMENT, AS OF THE COMMENCEMENT OF SUCH ACTIVITIES BY SUCH REPRESENTATIVES;
AND (B) SUCH PARTY WILL COMPLY WITH APPLICABLE LAWS AND REGULATIONS IN
CONNECTION ITS PERFORMANCE OF THIS AGREEMENT.


8.                   INDEMNIFICATION AND INSURANCE.


8.1               INDEMNIFICATION BY ANIXA.  ANIXA WILL INDEMNIFY, DEFEND AND
HOLD HARMLESS ONTOCHEM, ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES FROM
AND AGAINST ANY LIABILITY, DEMAND, DAMAGE, COST OR EXPENSE (INCLUDING REASONABLE
ATTORNEY’S FEES) ARISING FROM ANY THIRD-PARTY CLAIM, ACTION OR PROCEEDING
ARISING FROM (A) ANIXA’S BREACH OF THIS AGREEMENT OR (B) ANIXA’S NEGLIGENCE OR
WILLFUL MISCONDUCT IN CONNECTION WITH THIS AGREEMENT, EXCEPT WITH RESPECT TO ANY
MATTER FOR WHICH ONTOCHEM IS OBLIGATED TO PROVIDE INDEMNIFICATION UNDER SECTION
8.2.


8.2               INDEMNIFICATION BY ONTOCHEM.  ONTOCHEM WILL INDEMNIFY, DEFEND
AND HOLD HARMLESS ANIXA, ITS AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES
FROM AND AGAINST ANY LIABILITY, DEMAND, DAMAGE, COST OR EXPENSE (INCLUDING
REASONABLE ATTORNEY’S FEES) ARISING FROM ANY THIRD-PARTY CLAIM, ACTION OR
PROCEEDING ARISING FROM (A) ONTOCHEM’S BREACH OF THIS AGREEMENT OR (B)
ONTOCHEM’S NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH THIS AGREEMENT,
EXCEPT WITH RESPECT TO ANY MATTER FOR WHICH ANIXA IS OBLIGATED TO PROVIDE
INDEMNIFICATION UNDER SECTION 8.1. FINANCIAL REIMBURSEMENTS CLAIMED ACCORDING TO
SUCH INDEMNIFICATION SHALL NOT EXCEED PAYMENTS RECEIVED BY ONTOCHEM UNDER THIS
CONTRACT.


8.3               INDEMNIFICATION PROCEDURE.  A PARTY (THE “INDEMNITEE”) THAT
INTENDS TO CLAIM INDEMNIFICATION UNDER THIS SECTION 8 WILL PROMPTLY NOTIFY THE
OTHER PARTY (THE “INDEMNITOR”) IN WRITING OF ANY CLAIM, ACTION OR PROCEEDING IN
RESPECT OF WHICH THE INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION (EACH A
“CLAIM”), AND THE INDEMNITOR WILL HAVE THE RIGHT TO CONTROL THE DEFENSE AND/OR
SETTLEMENT OF SUCH CLAIM, PROVIDED THAT THE INDEMNITEE WILL HAVE THE RIGHT TO
PARTICIPATE, AT ITS OWN EXPENSE, WITH COUNSEL OF ITS OWN CHOOSING IN THE DEFENSE
AND/OR SETTLEMENT OF SUCH CLAIM.  THE INDEMNITOR WILL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNITEE, ENTER INTO ANY SETTLEMENT OR AGREE TO ANY
DISPOSITION OF THE APPLICABLE CLAIM THAT IMPOSES ANY CONDITIONS OR OBLIGATIONS
ON THE INDEMNITEE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNITOR
WITHIN A REASONABLE PERIOD OF TIME AFTER THE COMMENCEMENT OF ANY SUCH CLAIM WILL
NOT RELIEVE SUCH INDEMNITOR OF ANY LIABILITY TO THE INDEMNITEE UNDER THIS
SECTION 8 EXCEPT TO THE EXTENT SUCH FAILURE IS PREJUDICIAL TO THE INDEMNITOR’S
ABILITY TO DEFEND SUCH CLAIM.  THE INDEMNITEE AND ITS REPRESENTATIVES, AT THE
INDEMNITOR’S REQUEST AND EXPENSE, WILL PROVIDE FULL INFORMATION AND REASONABLE
ASSISTANCE TO THE INDEMNITOR AND ITS LEGAL REPRESENTATIVES WITH RESPECT TO THE
APPLICABLE CLAIM SUBJECT TO INDEMNIFICATION.  IT IS UNDERSTOOD THAT ONLY A PARTY
MAY CLAIM INDEMNIFICATION UNDER THIS SECTION 8 (ON ITS OWN BEHALF OR ON BEHALF
OF ITS AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES), AND SUCH PARTY’S
AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES MAY NOT DIRECTLY CLAIM
INDEMNIFICATION HEREUNDER.


9

--------------------------------------------------------------------------------




8.4               INSURANCE.  EACH PARTY WILL MAINTAIN LIABILITY INSURANCE, WITH
REPUTABLE AND FINANCIALLY SECURE INSURANCE CARRIERS, AT LEVELS CONSISTENT WITH
INDUSTRY STANDARDS BASED UPON SUCH PARTY’S RESPECTIVE ACTIVITIES AND
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT.  UPON REQUEST, EACH PARTY WILL
FURNISH TO THE OTHER PARTY CERTIFICATES ISSUED BY THE APPLICABLE INSURANCE
COMPANY(IES) EVIDENCING SUCH INSURANCE.


9.                   MISCELLANEOUS.


9.1               RELATIONSHIP OF THE PARTIES.  THE PARTIES ARE INDEPENDENT
CONTRACTORS AND NOTHING CONTAINED IN THIS AGREEMENT WILL BE CONSTRUED TO PLACE
THEM IN THE RELATIONSHIP OF PARTNERS, PRINCIPAL AND AGENT, EMPLOYER/EMPLOYEE OR
JOINT VENTURER.  NEITHER PARTY WILL HAVE THE POWER OR RIGHT TO BIND OR OBLIGATE
THE OTHER PARTY, NOR WILL EITHER PARTY HOLD ITSELF OUT AS HAVING SUCH AUTHORITY.


9.2               USE OF NAME.  NEITHER PARTY WILL USE THE NAME, LOGO OR
TRADEMARK OF THE OTHER PARTY IN ANY ADVERTISING, PUBLICITY OR OTHER PROMOTIONAL
ACTIVITIES WITHOUT SUCH OTHER PARTY’S PRIOR WRITTEN CONSENT, UNLESS SUCH USE IS
REASONABLY NECESSARY TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS AND SUBJECT
TO CLAUSE (B) OF SECTION 5.4.


9.3               NOTICES.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN UNDER
THIS AGREEMENT BY EITHER PARTY WILL BE IN WRITING (IN ENGLISH) AND WILL BE
DELIVERED TO THE APPLICABLE PARTY AT ITS RESPECTIVE ADDRESS SET FORTH BELOW BY
PERSONAL DELIVERY, E-MAIL, REPUTABLE INTERNATIONAL COURIER OR REGISTERED OR
CERTIFIED MAIL.  NOTICES WILL BE DEEMED GIVEN ON THE DATE RECEIVED IF DELIVERED
PERSONALLY, ON THE NEXT BUSINESS DAY IF SENT BY E-MAIL OR INTERNATIONAL COURIER,
OR FIVE (5) DAYS AFTER THE DATE POSTMARKED IF SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID.

If to OntoChem:                          OntoChem GmbH

Blücherstr. 24, D-06120 Halle (Saale)

Germany

Attention: Chief Executive Officer

E-mail: lutz.weber@ontochem.com

If to Anixa:                                  Anixa Biosciences, Inc.

3150 Almaden Expressway, Suite 250

San Jose, CA 95118

U.S.A.

Attention:  Chief Executive Officer

E-mail:  ak@anixa.com

 

10

--------------------------------------------------------------------------------




9.4               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER WILL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF ANY JURISDICTION.  THE
PARTIES AGREE THAT THE 1980 UNITED NATIONS CONVENTION ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS SHALL NOT APPLY TO THIS AGREEMENT.


9.5               ARBITRATION.  THE PARTIES AGREE THAT ANY DISPUTE ARISING OUT
OF, OR IN CONNECTION WITH, THIS AGREEMENT, WHICH CANNOT BE AMICABLY RESOLVED
BETWEEN THE PARTIES, WILL BE FINALLY SETTLED BY BINDING ARBITRATION UNDER THE
THEN CURRENT RULES OF THE INTERNATIONAL CHAMBER OF COMMERCE (“ICC”) BY ONE (1)
ARBITRATOR APPOINTED IN ACCORDANCE WITH ICC RULES.  ANY SUCH ARBITRATION WILL BE
CONDUCTED IN ENGLISH IN THE STATE OF DELAWARE.  THE ARBITRATOR MAY GRANT
INJUNCTIVE OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY.  THE DECISION OF THE
ARBITRATOR WILL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.  JUDGMENT MAY
BE ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT OF COMPETENT JURISDICTION. 
THE COSTS OF THE ARBITRATION, INCLUDING ADMINISTRATIVE AND ARBITRATOR’S FEES,
WILL BE SHARED EQUALLY BY THE PARTIES.  EACH PARTY WILL BEAR THE COST OF ITS OWN
ATTORNEYS’ FEES AND EXPERT WITNESS FEES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, A PARTY MAY SEEK A TEMPORARY RESTRAINING ORDER OR A
PRELIMINARY INJUNCTION FROM ANY COURT OF COMPETENT JURISDICTION IN ORDER TO
PREVENT IMMEDIATE AND IRREPARABLE INJURY, LOSS OR DAMAGE ON A PROVISIONAL BASIS,
PENDING THE SELECTION OF THE ARBITRATOR OR PENDING THE ARBITRATOR’S
DETERMINATION OF THE MERITS OF ANY DISPUTE PURSUANT TO THIS SECTION 9.5.


9.6               SEVERABILITY.  IF ANY ONE OR MORE PROVISIONS OF THIS AGREEMENT
WILL BE FOUND TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE PARTIES WILL
NEGOTIATE IN GOOD FAITH A VALID AND ENFORCEABLE SUBSTITUTE PROVISION THAT MOST
NEARLY REFLECTS THE ORIGINAL INTENT OF THE PARTIES, AND THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT WILL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY.


9.7               AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED,
AND ANY OF THE TERMS OF THIS AGREEMENT MAY BE WAIVED, ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY EACH PARTY OR, IN THE CASE OF WAIVER, BY THE PARTY OR
PARTIES WAIVING COMPLIANCE.  THE DELAY OR FAILURE OF EITHER PARTY AT ANY TIME OR
TIMES TO REQUIRE PERFORMANCE OF ANY PROVISION WILL IN NO MANNER AFFECT ITS
RIGHTS AT A LATER TIME TO ENFORCE THE SAME.  NO WAIVER BY EITHER PARTY OF ANY
CONDITION OR OF THE BREACH OF ANY TERM CONTAINED IN THIS AGREEMENT, IN ANY ONE
OR MORE INSTANCES, WILL BE DEEMED TO BE, OR CONSIDERED AS, A FURTHER OR
CONTINUING WAIVER OF ANY SUCH CONDITION OR OF THE BREACH OF SUCH TERM OR ANY
OTHER TERM OF THIS AGREEMENT.


9.8               ASSIGNMENT.  NEITHER PARTY MAY ASSIGN OR OTHERWISE TRANSFER
THIS AGREEMENT (OR ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER) WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, EXCEPT THAT EITHER PARTY MAY ASSIGN THIS
AGREEMENT WITHOUT SUCH CONSENT TO AN ENTITY THAT ACQUIRES ALL OR SUBSTANTIALLY
ALL OF THE BUSINESS OR ASSETS OF SUCH PARTY TO WHICH THIS AGREEMENT RELATES,
WHETHER BY MERGER, CONSOLIDATION, SALE OF ASSETS OR OTHERWISE.  ANY ASSIGNMENT
OR TRANSFER OF THIS AGREEMENT IN VIOLATION OF THIS SECTION 9.8 WILL BE NULL AND
VOID.  THIS AGREEMENT WILL BIND AND INURE TO THE BENEFIT OF THE PARTIES AND
THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


9.9               ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE COMPLETE AND
ENTIRE UNDERSTANDING BETWEEN THE PARTIES REGARDING THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR NEGOTIATIONS, REPRESENTATIONS OR AGREEMENTS, EITHER WRITTEN
OR ORAL, REGARDING SUCH SUBJECT MATTER. 


9.10            COUNTERPARTS.  THE PARTIES MAY EXECUTE THIS AGREEMENT IN
MULTIPLE COUNTERPARTS, ALL OF WHICH TOGETHER WILL CONSTITUTE ONE INSTRUMENT. 
SIGNATURES TO THIS AGREEMENT DELIVERED BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION (E.G., PORTABLE DOCUMENT FORMAT (PDF)) WILL BE DEEMED TO BE BINDING
AS ORIGINAL SIGNATURES.


(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.  THE SIGNATURE PAGE
FOLLOWS.)



11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


 

ANIXA BIOSCIENCES, INC.

ONTOCHEM GMBH

By: 

/s/ Amit Kumar

    

By: 

/s/ Lutz Weber

Amit Kumar, Ph.D.

Name: Dr. Lutz Weber

President and Chief Executive Officer

Title: CEO

 

12

--------------------------------------------------------------------------------



Exhibit A: Research Plan

 

***

13